 

EXHIBIT 10.198 

 

EMPLOYMENT AGREEMENT

 

NATURALNANO, INC.

 

This EMPLOYMENT AGREEMENT (this Agreement) is entered into effective as of
January 1st, 2017 (the Effective Date) by and between Naturalnano, Inc. a Nevada
corporation (the “Company”) and COLM WRYNN (the “Executive”) under the following
terms and conditions:

 

RECITALS:

 

WHEREAS, the Company and Executive desire to set forth the terms and conditions
on which (i) the Company shall employ Executive, (ii) Executive shall render
services to the Company, and (iii) the Company shall compensate Executive for
such services; and

 

WHEREAS, in connection with the employment of Executive by the Company, the
Company desires to restrict Executive's rights to compete with the business of
the Company;

 

WHEREAS, the parties acknowledge that the Executive's abilities and services are
unique and essential to the prospects of the Company; and

 

WHEREAS, in light of the foregoing, the Company desires to employ the Executive
as Chief Executive Officer and the Executive desires to accept such employment.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

1.             EMPLOYMENT.

 

The Company hereby employs Executive and Executive hereby accepts employment
with the Company upon the terms and conditions hereinafter set forth.

 

2.             TERM.

 

2.1           The term of this Agreement (the Term) shall be for a period
commencing on the Effective Date of this Agreement and shall continue for a
period of twenty-four (24) months from the date thereof, unless sooner
terminated as provided in Paragraph 6. This two (2) year period, as the same may
be extended or terminated pursuant hereto, is hereinafter referred to as the
Term.

 

2.2           For purposes of extending the Term of the relationship between the
Company and Executive, the parties agree to enter into good faith negotiations
within sixty (60) days prior to the end of the Term.

 

 1 

 

 

3.            COMPENSATION.

 

3.1          For all services rendered by Executive under this Agreement, the
Company shall pay Executive a base salary of One Hundred Twenty Thousand and
00/100 Dollars ($120,000.00) per annum in equal bi-monthly installments or 26
pay periods per year. (the Base Salary). The amount of the Base Salary shall be
reviewed on an annual basis by the Compensation Committee of the Company. No
such change shall in any way abrogate, alter, terminate or otherwise effect the
other terms of this Agreement.

 

3.2           In addition to the Base Salary, Executive shall be entitled to all
other benefits of employment provided to the other employees of the Company
holding comparable positions within the Company, including but not limited to
paid vacation, paid health insurance for the Executive, spouse and dependents,
paid life insurance to a maximum of base salary, paid mobile telephone in the
Amount of Two Thousand Four Hundred and 00/100 Dollars ($2,400.00),per annum
paid car allowance in the Amount of Seven Thousand Two Hundred and 00/100
Dollars ($7,200.00) per annum and participation in executive retirement and
investment programs as instituted by the Company.

 

3.3           Executive shall be reimbursed for all reasonable "out-of-pocket"
business expenses for business travel and business entertainment incurred in
connection with the performance of his or her duties under this Agreement (i) so
long as such expenses constitute business deductions from taxable income for the
Company and are excludable from taxable income to the Executive under the
governing laws and regulations of the Internal Revenue Code and (ii) to the
extent such expenses do not exceed the amounts allocable for such expenses in
budgets that are approved from time to time by the Company. The reimbursement of
Executive's business expenses shall be upon monthly presentation to and approval
by the Company of valid receipts and other appropriate documentation for such
expenses.

 

3.4           All compensation shall be subject to customary withholding tax and
other employment taxes as are required with respect to compensation paid by a
corporation to an employee.

 

4.             DUTIES AND RESPONSIBILITIES.

 

4.1           Executive shall, during the Term of this Agreement, devote his
attention and expend his best efforts, energies, and skills, on a full-time
basis, to the business of the Company and any corporation controlled by or
affiliated with the Company. For purposes of this Agreement, the term the
"Company" shall mean the Company and all Subsidiaries.

 

4.2           During the Term of this Agreement, Executive shall serve as the
President and Chief Executive Officer of the Company and in such other capacity
as determined by the Board of Directors. In the performance of all of his
responsibilities hereunder, Executive shall be subject to all of the Company’s
policies, rules, and regulations applicable to its employees of comparable
status and shall report directly to, and shall be subject to, the direction and
control of the Board of Directors and shall perform such duties as shall be
assigned to him by the Board of Directors. In performing such duties, Executive
will be subject to and abide by, and will use his best efforts to cause other
employees of the Company to be subject to and abide by, all policies and
procedures developed by the Company’s Executive Officers, Board of Directors or
its Executive Committee.

 

 2 

 

 

4.3           Executive hereby agrees to promote and develop all business
opportunities that come to his attention relating to current or anticipated
future business of the Company, in a manner consistent with the best interests
of the Company and with his duties under this Agreement.

 

4.4           During each year, Executive in the performance of his duties under
this Agreement shall comply or cause compliance with the applicable Annual Plan
and shall not (except for emergency expenditures or special circumstances
requiring an unanticipated expenditure) deviate materially from any budget
category set forth in the Annual Plan, incur any material additional expense or
change materially the manner of operation of the Company without the approval of
the Board of Directors.

 

5.             RESTRICTIVE COVENANTS.

 

5.1           Executive acknowledges that (i) he has a major responsibility for
the operation, administration, development and growth of the Company's business,
(ii) his work for the Company has brought him and will continue to bring him
into close contact with confidential information of the Company and its
customers, and (iii) the agreements and covenants contained in this Paragraph 5
are essential to protect the business interests of the Company and that the
Company will not enter into this Agreement but for such agreements and
covenants. Accordingly, the Executive covenants and agrees as follows:

 

5.1(a)          During the Term of this Agreement and for a period of two years
thereafter , (the “Termination Period”), if applicable, the Executive shall not
other than in the performance of his duties disclose to anyone any information
about the affairs of the Company, including, without limitation, trade secrets,
trade "know-how", inventions, customer lists, business plans, operational
methods, pricing policies, marketing plans, sales plans, identity of suppliers
or customers, sales, profits or other financial information, which is
confidential to the Company or is not generally known in the relevant trade, nor
shall the Executive make use of any such information for his own benefit. Any
technique, method, process or technology used by the Company shall be considered
a "trade secret" for the purposes of this Agreement.

 

5.1(b)          Executive hereby agrees that all know-how, documents, reports,
plans, proposals, marketing and sales plans, client lists, client files and
materials made by him or by the Company are the property of the Company and
shall not be used by him in any way adverse to the Company's interests.
Executive shall not deliver, reproduce or in any way allow such documents or
things to be delivered or used by any third party without specific direction or
consent of the Board of Directors of the Company. Executive hereby assigns to
the Company any rights which he may have in any such trade secret or proprietary
information.

 

 3 

 

 

5.1(c)          Executive hereby agrees , that in light of the unique nature and
geographic reach of the Company’s activities that During the Term of this
Agreement and for a period of two years thereafter , (the “Termination Period”),
if applicable, the Executive shall not compete with the Company whether
directly, or by stock interest or otherwise in any way in any business in which
it is then engaged any place in the United States.

 

5.2           If any of the Restrictive Covenants, or any part thereof, is held
to be invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid or unenforceable portions. Without limiting the generality of the
foregoing, if any of the Restrictive Covenants, or any part thereof, is held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making such termination shall
have the power to reduce the duration and/or area of such provision and, in its
reduced form, such provision shall then be enforceable.

 

5.3          The parties hereto intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of such Restrictive Covenants. In the event that the courts
of any one or more of such jurisdictions shall hold such Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the Company's right to the relief provided above in the courts of any
other jurisdictions within the geographical scope of such Restrictive Covenants,
as to breaches of such covenants in such other respective jurisdictions, the
above covenants as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants.

 

6.             TERMINATION.

 

6.1           The Company may terminate the Executive's employment under this
Agreement at any time for Cause. "Cause" shall exist for such termination if
Executive (i) is adjudicated guilty of a felony by a court of competent
jurisdiction, (ii) commits any act of fraud or intentional misrepresentation in
connection with his employment by the Company, (iii) has, in the reasonable
judgment of, and after a good faith investigation by, the Company, (a) engaged
in serious and willful misconduct, which conduct has, or would if generally
known, materially adversely affect the goodwill or reputation of the Company and
which conduct the Executive has not cured or altered to the satisfaction of the
Board of Directors within ten (10) days following written notice by the Company
to the Executive regarding such conduct, or (b) willfully and intentionally
failed to perform his duties as specified to him by the Board of Directors,
which failure the Executive has not cured or rectified to the satisfaction of
the Board of Directors within ten (10) days following written notice by the
Company, or (iv) has made any material misrepresentation to the Company under
Paragraphs 4 and 5 hereof.

 

6.2           If the Company terminates the Executive's employment under this
Agreement pursuant to the provisions of Paragraph 6.1 hereof, the Executive
shall not be entitled to receive any compensation following the date of such
termination.

 

 4 

 

 

6.3           If Executive’s employment is terminated for any reason (whether by
Executive or the Company) within thirty (30) days following a change in Control
of the Company (as defined below), Executive shall be entitled to the benefits
provided in Section 6.5 below. For purposes of this Agreement, a change in
Control of the Company’ shall mean, , a cumulative change in the identity of a
majority of the members of the Company’s Board of Directors (provided, however,
that the appointment of a new director upon the death or resignation of a
director by the remaining directors then in office shall not constitute a change
in identity with respect to such departed director).

 

6.5           Executive's employment may be terminated by the Company "without
cause" (for any reason or no reason at all) at any time by giving Executive
sixty (60) days prior written notice of termination, which termination shall be
effective on the 60th day following such notice. If Executive's employment under
this Agreement is so terminated, the Company shall make a lump sum cash payment
to Executive on the date of termination of an amount equal to the remaining Base
Salary payable through the remaining term. (i) a pro rata portion of any
Incentive Compensation, if any, earned for the year in which termination occurs
prorated to the date of termination, plus (ii) any unreimbursed expenses
accruing to the date of termination. The Company shall also continue Executive’s
benefits through the remainder of the Term.

 

6.6           This Agreement shall automatically terminate on the last day of
the month in which Executive dies or becomes permanently incapacitated.
"Permanent incapacity" as used herein shall mean mental or physical incapacity,
or both, reasonably determined by the Company's Board of Directors based upon a
certification of such incapacity by, in the discretion of the Company's Board of
Directors, either Executive's regularly attending physician or a duly licensed
physician selected by the Company's Board of Directors, rendering Executive
unable to perform substantially all of his or her duties hereunder and which
appears reasonably certain to continue for at least six consecutive months
without substantial improvement. Executive shall be deemed to have "become
permanently incapacitated" on the date the Company's Board of Directors has
determined that Executive is permanently incapacitated and so notifies
Executive. In the event of a Termination under this Section 6.6, the provisions
of Section 6.5 shall apply and the Company shall continue Executive’s benefits,
to the extent applicable, for members of Executive’s immediate family for the
remainder of the Term.

 

6.7           Executive may terminate his or her employment hereunder by giving
the Company ten (10) days prior written notice, which termination shall be
effective on the 60th day following such notice. Voluntary termination shall not
entitle the Executive to receive any compensation following the date of
termination.

 

6.8           At the Company's option, Executive shall immediately leave the
Company's premises on the date notice of termination is given by either
Executive or the Company. If the Company requests Executive to leave the Company
following notice under Paragraph 6.6, it shall fully compensate Executive
(salary and benefits) through the 10th day following the date of Executive’s
notice.

 

 5 

 

 

7.             MISCELLANEOUS.

 

7.1           The Company may, from time to time, apply for and take out, in its
own name and at its own expense, life, health, accident, disability or other
insurance upon the Executive in any sum or sums that it may deem necessary to
protect its interests, and the Executive agrees to aid and cooperate in all
reasonable respects with the Company in procuring any and all such insurance,
including without limitation, submitting to the usual and customary medical
examinations, and by filling out, executing and delivering such applications and
other instruments in writing as may be reasonably required by an insurance
company or companies to which an application or applications for such insurance
may be made by or for the Company. In order to induce the Company to enter this
Agreement, the Executive represents and warrants to the Company that to the best
of his knowledge the Executive is insurable at standard (non-rated) premiums.

 

7.2           This Agreement is a personal contract, and the rights and
interests of the Executive hereunder may not be sold, transferred, assigned,
pledged or hypothecated except as otherwise expressly permitted by the
provisions of this Agreement. The Executive shall not under any circumstances
have any option or right to require payment hereunder otherwise than in
accordance with the terms hereof. Except as otherwise expressly provided herein,
the Executive shall not have any power of anticipation, alienation or assignment
of payments contemplated hereunder, and all rights and benefits of the Executive
shall be for the sole personal benefit of the Executive, and no other person
shall acquire any right, title or interest hereunder by reason of any sale,
assignment, transfer, claim or judgment or bankruptcy proceedings against the
Executive; provided, however, that in the event of the Executive's death, the
Executive's estate, legal representative or beneficiaries (as the case may be)
shall have the right to receive all of the benefit that accrued to the Executive
pursuant to, and in accordance with, the terms of this Agreement.

 

7.3           The Company shall have the right to assign this Agreement to any
successor of substantially all of its business or assets, and any such successor
shall be bound by all of the provisions hereof.

 

8.             NOTICES.

 

All notices, requests, demands and other communications provided for by this
Agreement shall be in writing and (unless otherwise specifically provided
herein) shall be deemed to have been given at the time when mailed in any
general or branch United States Post Office, enclosed in a registered or
certified postpaid envelope, addressed to the parties stated below or to such
changed address as such party may have fixed by notice:

 

To the COMPANY: Naturalnano, Inc.   Attn:  Board of Directors   13613 Gulf
Boulevard   Madeira Beach, Florida 33738

 

 6 

 

 

Executive: Colm Wrynn       ______________       ______________

 

9.           ENTIRE AGREEMENT.

 

This Agreement supersedes any and all Agreements, whether oral or written,
between the parties hereto, with respect to the employment of Executive by the
Company and contains all of the covenants and Agreements between the parties
with respect to the rendering of such services in any manner whatsoever. Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement or promise with respect to such employment not
contained in this Agreement shall be valid or binding. Any modification of this
Agreement will be effective only if it is in writing and signed by the parties
hereto.

 

10.          PARTIAL INVALIDITY.

 

If any provision in this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect without being impaired or
invalidated in any way.

 

11.          ATTORNEYS' FEES.

 

Should any litigation or arbitration be commenced between the parties hereto or
their personal representatives concerning any provision of this Agreement or the
rights and duties of any person in relation thereto, the party prevailing in
such litigation or arbitration shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for its or their attorneys'
fees in such litigation or arbitration which shall be determined by the court or
arbitration board.

 

12.          ARBITRATION.

 

The parties agree that any disputes arising under this Agreement shall be
resolved in as expeditious a manner as possible through binding arbitration
administered by JAMS in New York City, or such other place which is mutually
agreed upon by the parties. Further, the parties hereby waive any objection
based on personal jurisdiction, venue or forum non conveniens in any arbitration
or action brought under this paragraph. The decision and award rendered by the
arbitrators shall be final and binding. Judgment upon the award may be entered
in any court having jurisdiction thereof.

 

 7 

 

 

13.          GOVERNING LAW.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of Florida.

 

14.          BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective representatives, heirs, successors and assigns.

 

15.          WAIVER.

 

No waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver.

 

16.          CORPORATE APPROVALS.

 

The Company represents and warrants that the execution of this Agreement by its
corporate officer named below has been duly authorized by the Board of Directors
of the Company, is not in conflict with any Bylaw or other agreement and will be
a binding obligation of the Company, enforceable in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the 16th day
of February, 2017.

 



THE COMPANY: NATURALNANO, INC.             By: /s/     Name: Colm Wrynn     Its:
President             /s/     COLM WRYNN  

   



 8 

 